Citation Nr: 1414010	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Houston, Texas.  

The Veteran testified before the undersigned at a November 2013 video conference hearing.  

The issue of entitlement to a total rating based on individual employability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A March 2010 VA examination report shows a diagnosis of bilateral sensorineural hearing loss.  The audiometric results show that the hearing loss is of such severity that it meets the VA requirements for a current hearing loss "disability" for the purposes of service connection.  38 C.F.R. § 3.385 (providing that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  Thus, the remaining questions in this case are whether the current hearing loss had its onset during active service or whether it is otherwise due to a disease or injury, including noise exposure, incurred in active service.  

With regard to the first question, the March 2010 VA examiner determined that hearing loss was not caused by or a result of an in-service injury, accident, event or illness.  The examiner's rationale for this opinion was that "hearing was within normal limits on all military hearing tests reviewed" and that "there were no significant threshold shifts on any evaluation."  

Although hearing tests in service that show hearing acuity within normal limits may be a reason for determining that the hearing loss did not have its onset in service, the examiner's rationale did not sufficiently address whether the Veteran's current hearing loss disability is at least as likely the result of noise exposure in service as it the result of some other cause or factor.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (noting that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present and that it does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  

In this regard, the Veteran served in the Navy and his DD Form 214 shows his military occupational specialty to have been "ADJ" which is a Navy Abbreviation for Aviation Machinist's Mate (Jet Engine Mechanic).  See http://www.history.navy.mil/faqs/faq78-2.htm#anchor2603.  The DD Form 214 shows the related civilian occupation to be an aircraft mechanic.  At his hearing before the Board in November 2013, the Veteran testified that he experienced noise exposure and acoustic trauma in service, and his testimony is consistent with his Navy rating and his duties.  

Given this evidence, the Board concludes that there was an injury sustained in service, namely, noise exposure and acoustic trauma.  Therefore, the remaining question is whether the Veteran's hearing loss disability today is at least as likely the result of noise exposure in service as it the result of some other cause or factor.  Since the March 2010 examiner did not address this question, the Board will remand the case for an examination by an examiner who will address it.

With regard to the tinnitus claim, the Veteran testified before the undersigned that he did not understand the examiner's question regarding when his tinnitus began.  He testified that he had had ringing in his ears during active duty and thereafter.  Based on this testimony, the Board finds that another VA examination is required which addresses the Veteran's contentions regarding his experiencing tinnitus during active duty.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After the above development has been completed to the extent possible, arrange for the Veteran to be afforded an appropriate VA audiological examination.  The examiner should note that a March 2010 VA examination report shows a diagnosis of bilateral sensorineural hearing loss and that the audiometric results on that report show that the hearing loss is of such severity that it meets the VA requirements for a current hearing loss "disability" for the purposes of service connection.  The examiner should also note that the Veteran testified that he experienced noise exposure and acoustic trauma in service, and his testimony is consistent with his Navy rating of Aviation Machinist's Mate (Jet Engine Mechanic), and therefore, for purposes of rendering the opinion below, the examiner should assume that the Veteran was exposed to acoustic trauma due to his military duties involving aircraft.  The examiner should render an opinion as to the following questions:

a.  Whether the Veteran's sensorineural hearing loss disability today is at least as likely the result of noise exposure in service as it is the result of some other cause or factor or, if not, whether it is more likely the result of some other cause or factor.  In answering the second part of the question, the examiner should provide an opinion as to what other cause or factor he or she believes is more likely the cause of the current sensorineural hearing loss.

With regard to the tinnitus claim, the Veteran testified before the Board that he did not understand the March 2010 examiner's question regarding when his tinnitus began.  He testified that he had had ringing in his ears during active duty and thereafter.  Based on this testimony, the examiner should render an opinion as to the following:

b.  Whether it is at least as likely that the Veteran's tinnitus began during active service as it is that it began at some other time.  

c.  Whether the Veteran's tinnitus is at least as likely the result of noise exposure in service as it is the result of some other cause or factor or, if not, whether it is more likely the result of some other cause or factor.  In answering the second part of the question, the examiner should provide an opinion as to what other cause or factor he or she believes is more likely the cause of the current tinnitus.

In providing opinions with regard to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A complete rationale must be provided for all opinions.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  To help avoid a future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the RO's last adjudication of the claims) and legal authority.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

